
	
		II
		110th CONGRESS
		2d Session
		S. 3635
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize a loan forgiveness program for
		  students of institutions of higher education who volunteer to serve as
		  mentors.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Mentors, Supporting Our
			 Youth Act of 2008.
		2.Loan forgiveness for volunteer
			 mentoringPart B of title IV
			 of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) is amended by
			 inserting after section 428L the following:
			
				428M.Loan forgiveness for volunteer
				mentoring
					(a)Program Authorized
						(1)Loan forgiveness authorizedThe Secretary shall forgive, in accordance
				with this section, the student loan obligation of a borrower, in the amount
				specified in
				subsection (c), who—
							(A)commits to volunteering as a mentor, as
				described in
				subsection (b), for a period of not less
				than 1 year;
							(B)is enrolled in an institution of higher
				education during the period the borrower is volunteering as a mentor;
				and
							(C)is not in default on a loan for which the
				borrower seeks forgiveness.
							(2)Method of loan forgivenessTo provide loan forgiveness under
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder of the loan, to assume
				the obligation to repay a qualified loan amount for a loan made, insured, or
				guaranteed under this part (other than an excepted PLUS loan (as such term is
				defined in section 493C(a))); and
							(B)to cancel a qualified loan amount for a
				loan made under part D (other than such an excepted PLUS loan).
							(3)RegulationsThe Secretary is authorized to issue such
				regulations as may be necessary to carry out the provisions of this
				section.
						(b)Volunteer MentoringFor purposes of this section, an individual
				shall be treated as volunteering as a mentor if the individual—
						(1)commits to mentoring an at-risk child for a
				period of not less than 1 year; and
						(2)completes the minimum number of hours of
				volunteering as a mentor during such year, as determined by the Secretary by
				regulation.
						(c)Qualified Loan AmountAt the end of each year of volunteering as
				a mentor, as described in
				subsection (b), on or after the date of
				enactment of the Supporting Mentors,
				Supporting Our Youth Act of 2008, not to exceed 5 years, the
				Secretary shall forgive, for every hour of mentoring completed, $10 of the
				student loan obligation of a borrower that is outstanding after the completion
				of each such year of volunteering as a mentor, not to exceed $10,000 in the
				aggregate for any borrower.
					(d)PriorityThe Secretary shall grant loan forgiveness
				under this section on a first-come, first-served basis, and subject to the
				availability of appropriations.
					(e)Evaluation and reportNot later than 1 year after the date of
				enactment of the Supporting Mentors,
				Supporting Our Youth Act of 2008, and annually thereafter, the
				Secretary shall evaluate the effectiveness of the program authorized under this
				section, and shall submit to Congress a report on such evaluation. Such report
				shall include—
						(1)the number and percentage of borrowers who
				participate in the program under this section for multiple academic years;
				and
						(2)the number of borrowers who continue to
				volunteer as mentors after graduation from an institution of higher
				education.
						.
		
